Brown, C. J.
We are of opinion that the Court erred in ordering this case dismissed, on the ground that the plaintiff could not recover unless he and the defendant “had agreed upon a certain sum as damages for breach of said contract,” and on the ground that the damages were “too indefinite and remote.” The declaration alleges, that plaintiff purchased defendant’s stock of groceries “at very high figures or prices,” and rented his grocery house for seventy-five dollars, in consideration that the defendant would not “deal, in any of said articles thus billed to petitioner at any place within the corporate *657limits of the town of ¡ápring-place, in said county, until after the expiration of his license, which was taken out on or about the 26th day of January, 1868, and which was to run for twelve months,” and upon the further pledge, that said defendant would not open, or expose to market in said town of Spring-place, any one of said articles of merchandize, for the time above stated, and that he agreed and bound himself to use all his influence in behalf of plaintiff. The declaration also alleges, that the defendant, fraudulently and with design to injure the plaintiff, has set up, in said town of Spring-place, a grocery, consisting of the same articles of merchandize of those sold and billed to plaintiff, and is using his influence and sales in opposition to plaintiff.
We are unable to see why this does not constitute a legal cause of action. While a contract in restraint of trade in general is against the policy of the law and cannot be enforced, we need not cite authorities to sustain the well established rule, that a party may legally bind himself for a valuable consideration, not to conduct a particular trade or business in a particular village, or at a specified -place agreed upon by the parties, for a reasonable and definite period of time.
And it is not necessary to enable the party injured, to recover for a breach of such contract, that he should prove that there were stipulated damages, or in other words, that the parties agreed upon a specified sum, as the damage to which plaintiff should be entitled for a breach of the contract by the defendant. The plaintiff in such case is entitled to recover the actual damage which he has sustained. The jury must find the amount, if any, from the evidence submitted upon the trial.
We are equally well satisfied that the position, that the damage in such case is too remote to justify a recovery, is not-Well founded. If the plaintiff paid an exorbitant price, for the defendant’s stock of goods, in consideration of the contract and undertaking, which has been violated by the defendant, he would at least be entitled to recover the difference between, the price paid and the actual value of the goods at the time of the trade. But this is not all, he may *658recover any other damage, which the jury is satisfied from the evidence has been in fact sustained by him, by reason of the failure of the defendant to comply with the contract on his part.
Let the judgment be reversed and the case reinstated.